Title: To Alexander Hamilton from Louis Le Guen, 18 January 1804
From: Le Guen, Louis
To: Hamilton, Alexander



Philadelphia 18. Janvier 1804.
Cher General

Je n’ai recu que Ce matin, La Lettre dont Vous mavés favorisé Le 11. maie timbre du 13, Ce qui me fait Croire, que Cette premiere Epoque vous N’aviée pas recu celle que jai Eu Lhonneur de vous Ecrire Le 10. Par la quelle je vous Prie d’avoir la bontée d’envoyer toucher Le devidend de 10. ⅌ %. annoncée Par la Compe. d’assurance de Newyork, et men faire La remise.
Maintenant, cher Gèneral, en vous Accusant reception de votre check de $300.—permittée moy de Vous Observer que j’ai ettée bien peinnée en remarquent ce que vous me dite au Sujet des 3000 d’ollars Montant de votre billet En ma faveur, et des interets due a Compte desquels vous me remettée Cent dollars, Enconcequ’ence Je Vais de nouveaux Vous Suplier, de me traiter avec Plus d’amittiée, Et pour m’en donner de nouvelles Preuves, Ne vous Occupée plus de Ce Petit Capital ny des interests, qui Lors quil Vous Serra parfaitemt. Convenable de men faire La remise, et Sy Vous En agissiée differament je Craindraie A Lors, de N’avoir Plus La Meme part à Votre amittiée au quel Je met tant de Prix.
Agré Lassurance de Mon Entiere devouement   Votre Affnée. Serviteur

L. Le Guen

